PETROPLUS, JUDGE:
This claim in the amount of $1,375.00, relates to medical services performed by the physicians of the claimant on behalf of Mrs. Loretta E. Cornwell, of Prichard, West Virginia, which were authorized by the West Virginia Division of Rehabilitation, respondent. The claim was submitted by stipulation upon petition and answer.
The Vocational Rehabilitation Division obligated itself to pay for all charges not covered by the patient’s insurance coverage.
The State by stipulation has agreed that medical services were authorized by the respondent and that the admission, confinement, and treatment of the patient in the claimant’s hospital was approved. The respondent further agreed to pay for all medical services not covered by the patient’s insurance. The services were rendered from August 19, 1971, to July 16, 1972. Funds were available for the respondent to pay for the aforementioned services but the fees were *69not paid during the fiscal year that ended in 1972, because of negotiations with the patient’s insurance carrier, which extended beyond June 30, 1972. The respondent admits liability in the sum of $1,375.00, as set forth in the claimant’s petition and recommend that the sum be paid.
It appearing to this Court that this claim was duly authorized and that the State incurred a contractual obligation that should in equity and good conscience be paid for medical services rendered to a patient, referred to the claimant for treatment, and that the contract was valid in every respect, there being sufficient funds available for the payment of the services, it is accordingly the opinion of the Court that an award should be made to the claimant in the amount of $1,375.00.
Claim allowed in the amount of $1,375.00.